Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 10/27/2020; claims 21, and 248-249, are amended.
Information Disclosure Statement
The information disclosure statement(s) submitted on 10-27-2020, 11-16-2020, 11-18-2020, 02-16-2021, have been considered by the office and made of record in the application file.

Allowable Subject Matter
Claim(s) claim(s) 21, and 24-29, 244, and 248-256 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art reference(s) Postrel (US 9,544,744), Kostka (US 9,202,245) and Rankin (US 2002/0176388), do not teach “in response to: (a) receiving the first data packet with the first unique identifier for the first wireless beacon (b) being within a first short radio frequency (RF) transmission range of the first wireless beacon, and ( c) being within a longer RF wireless network connectivity range to a content server: (i) while the mobile device is in a first vicinity of the first wireless beacon and outside of a second vicinity of a second wireless beacon, request from the content server, first POP content associated with the first wireless beacon and additional POP content associated with one or more additional wireless beacons coupled to one more additional POP displays, including a second POP content associated with the second wireless beacon coupled to a second POP display located inside a physical structure with the 
Therefore independent claims 21, and dependent claim(s) 24-29, 244, and 248-256 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 Withdrawn
In view of updated Office guidance, consistent with jettisoning of the 101 rejection as rendered in the Examiner’s Final Action sent on 04-24-2019, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Non-Final Office Action mailed on 06-14-2018, the totality of the claims representing a practical application and novel use of a mobile device’s wireless transceiver in response to a received first data packet associated with a first wireless beacon within a first vicinity of a first wireless beacon and beyond a second vicinity of a second wireless beacon, and requests associated with said first and second beacons, receiving a second data packet and second content associated with the second beacon, which in response to said second packet with a second unique identifier for the second wireless beacon, and in response to being located in a deadspot that loses longer radiofrequency connectivity to a content server, retrieving content associated with the second beacon from memory cache and presenting the second content to the display of the mobile device, the applicant’s claims encompassing additional elements that integrate the abstract idea/judicial exception into a practical application, imposing meaningful limits on practicing the abstract idea, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682



/GAUTAM UBALE/Primary Examiner, Art Unit 3682